DETAILED ACTION 
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                  
                                        Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11 and 13-14 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Rembold et al. (US 2007/0169494).
In regards to claim 1, Rembold discloses a heating, ventilation, and/or air conditioning (HVAC) system (refer to Fig. 1), comprising: a drain pan (16, Figs. 1 and 4) configured to collect condensate into a basin (right pan member 100, left pan member 102, front pan member 104, and rear pan member 106) of the drain pan (16) from an evaporator (evaporator assembly 2 including evaporator coils 6A, 6B) of the HVAC system and direct the condensate from the basin (100, 102, 104 and 106) via a drain port (drain holes 17) of the drain pan (16); a draining surface (bottom surfaces of channels 90, 92, 116, 108, 112, 132) formed in the basin (as can be seen in Fig. 4), 
            the draining surface having a compound slope (refer to par. 64 for the different sloped surfaces of 90, 92, 116) including a first slope (sloped primary channels 90, 92) extending along a length (longer side of the drain pan 16, since the drain pan is rectangular structure; par. 57; Fig. 4) of the drain pan (16) and including a second slope (drain sloped channel 116; Fig. 4) extending along a width (shortest side of the drain pan 16, since the drain pan is rectangular structure; par. 57; Fig. 4) of the drain pan (16) such that the draining surface (90, 92, 116, 108, 112, 132) is configured to direct condensate towards the drain port (17), (refer to par. 64); and 
          a raised surface (ribs 54) extending from the draining surface (90, 92) wherein the raised surface (ribs 54) includes a spine (secondary channels 108, 112 and 132) extending along a side (sides of walls 110, 114) of the drain pan (16), (refer to par. 59; Figs. 16 and 18), and includes protrusions (raised portion of ribs 54) extending from the spine (108, 112 and 132), wherein the spine and the protrusions are configured to support the evaporator (2) of the HVAC system (refer to par. 56; Fig. 3).  
In regards to claim 2, Rembold meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rembold discloses wherein the draining surface (90, 92, 116, 108, 112, 132) is substantially planar (bottom surfaces of channels 108, 112, 132 are flat; Figs. 4 and 16).  
In regards to claim 3, Rembold meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rembold discloses wherein the spine (108, 112) of the raised surface (54) extends continuously along the length (longest side of drain pan 16) of the drain pan (16) and the protrusions (raised portion of ribs 54) extend from the spine (108, 112, 132) in a direction transverse to the length (as can be seen in Figs. 4 and 16).  
In regards to claim 4, Rembold meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rembold discloses wherein the protrusions (raised portion of ribs 54) are graduated in height (as can be seen in Figs. 4 and 16) relative to the draining surface (90, 92, 108, 112, 132) along the length (longest side) of the drain pan (16) such that the raised surface (54) is substantially level (as can be seen in Figs. 4 and 16).  
In regards to claim 5, Rembold meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rembold discloses wherein the drain pan (16) is injection-molded (at least portion 50 of drain pan 16 is injection-molded; refer to par. 101; Fig. 1B).  
In regards to claim 6, Rembold meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rembold discloses wherein the draining surface (90, 92, 108, 112, 132) and the raised surface (54) are formed from a metallic material (refer to pars. 42 and 68; wherein drain pan 16 which includes the draining surface and the raised surface being formed of metal and meeting the limitations).  
In regards to claim 7, Rembold meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rembold discloses wherein the draining surface (90, 92, 116, 108, 112, 132) terminates at the drain port (17), (par. 59; as can be seen in Fig. 4).  
In regards to claim 8, Rembold meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rembold discloses wherein the basin (100, 102, 104 and 106) includes a plurality of walls (walls of sides 114, 110, 118) that defines a perimeter of the basin and that encompasses the draining surface (90, 92, 116, 108, 112, 132) and the raised surface (par. 59; as can be seen in Figs. 4).  
In regards to claim 11, Rembold meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rembold discloses wherein the spine is configured to extend continuously along a length of the evaporator (as can be seen in Fig. 4) and engage with a lower end portion (lower end of evaporator 2) of the evaporator to substantially block air flow (prevent air flow) from passing between the spine and the lower end portion (refer to pars. 57, 65, 67, 92).  
In regards to claim 13, Rembold discloses a drain pan (16, Figs. 1 and 4) for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a basin (100, 102, 104 and 106) configured to collect condensate from an evaporator (evaporator assembly 2 including evaporator coils 6A, 6B) of the HVAC system; 
          a draining surface (bottom surfaces of channels 90, 92, 116, 108, 112, 132) formed in the basin and having a compound slope (refer to par. 64 for the sloped surfaces of surfaces 90, 92, 116) including a first slope (sloped primary channels 90, 92) extending along a length (longer side of the drain pan 16; Fig. 4) of the drain pan (16) and including a second slope (drain sloped channel 116; Fig. 4) extending along a width (shortest side of the drain pan 16; Fig. 4) of the drain pan such that the draining surface is configured to direct condensate towards a drain port (drain holes 17) of the basin (as can be seen in Fig. 4); and 
         a raised surface (ribs 54) extending from the draining surface (90, 92), wherein the raised surface (54) includes a spine (secondary channels 108, 112 and 132) configured to extend along a length of the evaporator (2) and includes protrusions (raised portion of ribs 54) extending from the spine (108, 112, 132), wherein the spine and the protrusions are configured to support a weight of the evaporator (refer to par. 56; Fig. 3), and wherein the spine is configured to engage with the evaporator (2) to substantially block air flow (block air flow) from passing between the evaporator (2) and the raised surface (54), (refer to pars. 57, 65, 67, 92).  
In regards to claim 14, Rembold meets the claim limitations as disclosed above in the rejection of claim 13. Further, Rembold discloses wherein the protrusions (raised portion of ribs 54) extend from the spine (108, 112, 132) in a direction transverse to the length of the drain pan (as can be seen in Fig. 4), wherein the protrusions are graduated in height along the length (as can be seen in Fig. 4).   
 
                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rembold et al. (US 2007/0169494) in view of McNeil et al. (US 6,868,689).
In regards to claim 12, Rembold meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rembold discloses wherein the basin (100, 102, 104 and 106) includes a plurality of walls (110, 114, 118; Fig. 4) that extends about a perimeter of the basin (Fig. 4), with respect to a direction of air flow across the evaporator (par. 46, wherein condensate pan 16 is blown into the air stream moving through evaporator assembly 2), and is configured to receive condensate from the evaporator (2) and to direct the condensate in an upstream direction (blown into the air stream moving through evaporator; par. 46), with respect to the direction of air flow across the evaporator (2), into the basin (Fig. 4), but fails to explicitly teach wherein an inclined flange extends from a wall of the plurality of walls and protrudes outwardly from the basin, wherein the inclined flange is positioned downstream of the evaporator.
         McNeil teaches a condensate drain pan (10; Fig. 1), wherein an inclined flange (extending flanges 16a, 18a, 20a, and 22a) extends from a wall of the plurality of walls (pan walls 16, 18 and 20) and protrudes outwardly from the basin (Fig. 1), wherein the inclined flange (18a) is positioned downstream (Fig. 4) of the evaporator (coil section 46; Fig. 4).
         It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention of Rembold, such that a an inclined flange extends from a wall of the plurality of walls and protrudes outwardly from the basin, wherein the inclined flange is positioned downstream of the evaporator as taught by McNeil because this arrangement provides a positive continuous slope which facilitates, promotes, and accelerates the flow and thus the removal of condensate (refer to col.4, lines 28-31 of McNeil).
In regards to claim 15, Rembold meets the claim limitations as disclosed above in the rejection of claim 13, but fails to explicitly teach comprising a first supplementary draining surface extending between a first wall of the basin and an upper interface of the draining surface and a second supplementary draining surface extending between a second wall of the basin, opposite the first wall, and a lower interface of the draining surface positioned adjacent the drain port, wherein the first supplementary draining surface is configured to direct condensate from the first wall toward the draining surface, and the second supplementary draining surface is configured to direct condensate from the second wall toward the draining surface.  
          McNeil teaches a condensate drain pan (10; Fig. 1), wherein comprising a first supplementary draining surface (14) extending between a first wall (16) of the basin and an upper interface (middle upper portion of surface 12) of the draining surface (12) and a second supplementary draining surface (28) extending between a second wall (18) of the basin, opposite the first wall (16), and a lower interface (middle upper lower portion 26 of surface 12) of the draining surface (12) positioned adjacent (near) the drain port (34), wherein the first supplementary draining surface (14) is configured to direct condensate from the first wall (16) toward the draining surface (12), and the second supplementary draining surface (28) is configured to direct condensate from the second wall (18) toward the draining surface (12).
           It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention of Rembold, to include a first supplementary draining surface extending between a first wall of the basin and an upper interface of the draining surface and a second supplementary draining surface extending between a second wall of the basin, opposite the first wall, and a lower interface of the draining surface positioned adjacent the drain port, wherein the first supplementary draining surface is configured to direct condensate from the first wall toward the draining surface, and the second supplementary draining surface is configured to direct condensate from the second wall toward the draining surface as taught by McNeil because this arrangement provides a positive continuous slope which facilitates, promotes, and accelerates the flow and thus the removal of condensate (refer to col.4, lines 28-31 of McNeil).
In regards to claim 16, Rembold meets the claim limitations as disclosed above in the rejection of claim 15. Further, McNeil teaches comprising wherein the first supplementary draining surface (14) includes a unidirectional slope (surface includes several intersecting sloped faces with varying slope directions and varying slope angles; col.2, lines 47-48) that extends along the length (longest side of the drain pan 10) of the drain pan (12) from the first wall (16) to the upper interface (as can be seen in Fig. 1), such that the first supplementary draining surface (14) does not slope along the width (shortest side of the drain pan 10) of the drain pan (12), (note: that the surface 14 slope along the longitudinal direction as can be seen in Fig. 1).  
In regards to claim 17, Rembold meets the claim limitations as disclosed above in the rejection of claim 15. Further, McNeil teaches wherein the second supplementary draining surface (14) includes an additional compound slope including a third slope (slope on surface 24) extending along the length of the drain pan (10) and including the second slope (drain sloped channel 116; Fig. 4 of Rembold) extending along the width of the drain pan.  
In regards to claim 18, Rembold meets the claim limitations as disclosed above in the rejection of claim 13, but fails to explicitly teach wherein the draining surface and the raised surface are substantially planar surfaces.  
        McNeil teaches a condensate drain pan (10; Fig. 1), wherein the draining surface (12) and the raised surface (36, 38, 40) are substantially planar surfaces (flat floor, as can be seen in Fig. 1 of McNeil).  
           It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention of Rembold, such that the draining surface and the raised surface to be substantially planar surfaces as taught by McNeil in order to provide a positive continuous slope which facilitates, promotes, and accelerates the flow and thus the removal of condensate (refer to col.4, lines 28-31).
 
                                           Response to Argument
       The claim objections noted in Office Action dated 06/15/2022 were overcome in the communication filed 06/15/2022, and here by withdrawn.
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive or rendered moot by the new grounds of rejection.
Applicant argued on pages 8-9 that: Rembold cannot anticipate the subject matter recited by amended independent claims 1 and 13 and the claims dependent therefrom. 
In response: There is no specific arguments regarding the Rembold’s reference. Therefore, the rejections remain. The amendments presented in this amendment do not change the scope of the claims 1 and 13.
Regarding the arguments of rejection of claims 12 and 15-18, applicant does not also have specific arguments on the references Rembold in view of McNeil. Therefore, the rejections remain.
     
                                                    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763